DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 3 thru 14 and 16 thru 22 have been entered into the record.  Claims 2 and 15 have been cancelled.
Response to Amendment
The amendments to the drawings and the specification overcome most of the drawing objections and all of the specification objections from the previous office action (10/12/2021).  The specification objections are withdrawn.  The drawing objections from the previous office action are withdrawn with the exception of those recited below in this office action.
The amendment to claim 7 overcomes the claim objection from the previous office action (10/12/2021).  The claim objection is withdrawn.
The double patenting rejection from the previous office action (10/12/2021) has been modified to reflect the current claim amendments as well as the amendments to the copending application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 thru 14 and 16 thru 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 7, reference number 504 is not in the specification.  From Figure 8, reference number 520 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5 thru 14 and 18 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rander et al Patent Application Publication Number 2017/0166216 A1 in view of Japanese Patent Number JP 320309 B2 (referenced as “Traction Control Device”).
Regarding claims 1, 14 and 20 Rander et al teach the claimed computing system, vehicle system 400 (Figure 4 and P[0101]), the claimed vehicle, autonomously operate vehicle 10 (Figure 3) having vehicle system 400 P[0101], and the claimed computer implemented method, a method to implement traction determination on an autonomous vehicle (Figure 6), and a method for operating a vehicle to plan a trajectory based on an expected traction value of the road segment on which the vehicle travels (Figure 8), comprising:
the claimed one or more processors, vehicle system 400 can be equipped with a set of processors 404 (Figure 4 and P[0101]); and
the claimed computer readable media that store instructions executed by the processors to cause the computing system to perform operations, vehicle system 400 can be equipped with memory resources 406 P[0101], “The memory resources 406 can include, for example, memory resources, a read-only memory (ROM), storage device, and cache resources. The memory resources 406 can also include random access memory (RAM) or other dynamic storage device, for storing information and instructions which are executable by the processors 404.” P[0104], and “The processors 404 can 
the claimed detecting a stop associated with a vehicle, “At least one sensor interface receives antilock brake system (“ABS sensor data 105”). The ABS sensor data may be determined from sensors of the brake system (or alternatively drivetrain, wheelwell or shaft sensors), which can monitor for slippage, torque and other physical events of a monitored wheel.” P[0042], drive train sensors and/or wheel sensors can detect wheel slip P[0039], and “Sensor measurements may be made for the vehicle to test, for example, (i) whether the vehicle slid, (ii) the turning radius of the vehicle, and/or (iii) the stopping distance of the vehicle.” P[0140], the sensor measurement of a stopping distance equates to the claimed stop associated with a vehicle because a vehicle would need to know when and where it is stopped to determine a stopping distance;
the claimed initiating a steering action of the vehicle during the stop where the steering action is a movement of at least one tire relative to a driving surface, “the traction information can be utilized in connection with performing vehicle operations, such as propulsion, braking and steering” P[0035], “Based on the expected traction value, the control system 300 determines a set of motion parameters (820). The set of motion parameters can affect the vehicle's immediate, upcoming, or contingent or planned trajectory. This may include, for example, which lane on a road the vehicle 10 travels on, or the position the 
the claimed obtaining operational data associated with the steering action during the stop of the vehicle, the control system 300 determines a set of motion parameters, the motion parameters may include parameters of a permitted velocity or acceleration profile including forward acceleration, braking or steering P[0129], the vehicle can be instructed to perform a sudden stop or a sudden acceleration on a wet road and sensor measurements may be made for the vehicle to test P[0140], the sensor data 111 is obtained from the sensors 110 (Figure 1), and “the traction determination system 100 may make a direct traction determination, using, for example, sensor data 111 from tire sensors or ABS sensors” P[0050];
the claimed determining a friction associated with the driving surface based on the operational data of the steering action, “the traction determination logic 120 may determine traction information 115 that corresponds to specific 
the claimed generating data indicative of the friction associated with the driving surface, “Based on the expectation of traction, the control system may perform vehicle operations such as (i) changing the immediate or planned (e.g., contingent) trajectory of the vehicle, and/or (ii) operating the vehicle within a modified (e.g., reduced) velocity or acceleration profile.” P[0049], and “the motion planning component 324 can alter its trajectory to (i) avoid the low traction region (e.g., swerve around it, change lanes, position middle of vehicle to pass over region), and (ii) implement driving operations in accordance with a velocity or 
Rander et al do not teach the claimed steering action provides an input torque at a steering system of the vehicle while the vehicle is stopped, the claimed operation data is one of the input torque, steering force, or steering displacement, and the claimed friction is based on the input torque, steering force, or steering displacement.  Each of these limitations are further defining of the actions taught by Rander et al, the further defined limitations would be implemented by Rander et al based on the defined elements.
Traction Control Device teaches the claimed steering action provides an input torque at a steering system of the vehicle while the vehicle is stopped, “a method for detecting the friction coefficient of the road surface from the stop state” P[0007], “since the stopped wheels are steered until the direction changes, and the friction coefficient of the road surface is estimated from the steering force required at that time, that is, the output of the electric motor 4, the road surface can be estimated immediately before starting” P[0019], and “the stopped wheel is steered until the direction changes” P[0020];
the claimed operation data is one of the input torque, steering force, or steering displacement, “estimating the friction coefficient of the road surface from the steering force required at that time” P[0006], and “since the stopped wheels are steered until the direction changes, and the friction coefficient of the road surface is estimated from the steering force required at that time” P[0019]; and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle motion planning using traction information of Rander et al with the friction determination based on steering force when stopped of Traction Control Device in order to prevent the wheels from spinning when starting to move a vehicle (Traction Control Device P[0002]).
Regarding claims 5 and 22 Rander et al teach the claimed computing system of claim 1 and claimed method of claim 20 (see above), wherein:
the claimed stop is a future stop associated with the vehicle, “the timing logic 252 can predict loss of traction due to presence of shade or wind in a given road segment” 
the claimed detecting the future stop is based on map data, motion planning data, or route planning data associated with the vehicle, “In some variations, the update component 146 may compare an expected traction value from the traction map 144. In such implementations, the traction values of the traction map 144 may reflect traction information provided from the network service 200.” P[0051], and “the control system 300 may also determine an immediate expectation of traction from the road information map 344. The control system 300 may use the expected traction value to perform operations, such as planning and/or implementing a trajectory of the vehicle 10 via the motion planning component.” P[0085].
Regarding claim 6 Rander et al teach the claimed detecting the stop is based on sensor data indicating the stop, “antilock brake system (“ABS”) sensors, drive train sensors and/or wheel sensors which can detect wheel slip” P[0039], “The ABS sensor data may be determined from sensors of the brake system (or alternatively drivetrain, wheelwell or shaft sensors), which can monitor for slippage, torque and other physical events of a monitored wheel.” P[0042], the response actions are determined for anticipated or detected events P[0090], and sensor measurements are made for determining the stopping distance of the vehicle P[0140].
Regarding claim 7 Rander et al teach the claimed determining data indicative of the friction associated with the driving surface comprises determining whether the friction associated with the driving surface satisfies a threshold, “When the vehicle traverses a given location, and the difference between the expected and direct traction value at that location is above a threshold, the traction map 144 may be updated on the vehicle 10. In some variations, the update component 146 may also determine when traction measurements of the vehicle are different (e.g., above a comparative threshold) from the traction values provided from the network service 200.” P[0052], and “the vehicle may be deemed unsafe for a particular weather event in which the traction of the road segment falls below a threshold level” P[0139].
Regarding claim 8 Rander et al teach the claimed determining data indicative of a confidence associated with the friction, “In some examples, the network service 200 can implement extrapolation processes in order to obtain an estimation of approximation of the traction value for the lesser traveled road segments (730). In some examples, the extrapolation may be spatial, meaning traction values of nearby locations which are known (such as with a high degree of confidence) are used to estimate traction values of locations with lesser confidence (such as because the locations of lesser confidence are less traveled).” P[0122], and “The network service 200 may identifying a region of the road network for which the traction value is known. The traction value may be known when a confidence associated with the traction value is above a threshold. For example, for a given location in which multiple vehicles made recent traction measurements, the confidence of the traction value may be high, and thus known. If however, the traction value is not updated within a threshold duration of 
Regarding claim 9 Rander et al teach the claimed lowering the confidence based on a time since the operational data was obtained, “For example, for a given location in which multiple vehicles made recent traction measurements, the confidence of the traction value may be high, and thus known. If however, the traction value is not updated within a threshold duration of time, the confidence associated with the traction value may fall below the threshold, and the traction value for the region of the road segment may be unknown.” P[0138].
Regarding claim 10 Rander et al teach the claimed generating a user notification at the vehicle based on the friction data, “the traction determination system 100 may be implemented on a human driver vehicle to provide the human driver with notifications and advance information regarding the change in the traction of the road. Still further, in some variations, a human driver may maintain a computing device within their vehicle to receive traction map updates from network service 200. The traction map updates may be communicated to the driver via notifications, graphic visualization of the traction map, and advisory messages.” P[0148].
Regarding claim 11 Rander et al teach the claimed transmitting to one or more remote computing systems a signal of the friction data associated with the driving surface, “the vehicle may transmit the traction information to a network service” P[0020], and “The control system 300 may transmit traction values paired with their respective 
Regarding claims 12 and 18 Rander et al teach the claimed computing system of claim 1 (see above) and the claimed vehicle of claim 14 (see above), wherein:
the claimed vehicle is an autonomous vehicle, an autonomously operate vehicle 10 (Figure 3) having vehicle system 400 P[0101]; and
the claimed operations further comprise controlling the autonomous vehicle based on the data indicative of the friction associated with the driving surface, “a control system 300 of vehicle 10 may use the traction map 144 to determine an expectation of traction on a given road segment which is in the immediate trajectory of the vehicle 10” (P[0049] and Figure 3), “Based on the expectation of traction, the control system may perform vehicle operations such as (i) changing the immediate or planned (e.g., contingent) trajectory of the vehicle, and/or (ii) operating the vehicle within a modified (e.g., reduced) velocity or acceleration profile.” P[0049], a control system 300 is used to autonomously operate vehicle 10 P[0070], and “the control system 300 may also determine traction information, as determined by the vehicle passing over the region of the road segment, to validate and/or correct the expected traction value” P[0096].
Regarding claims 13 and 19 Rander et al teach the claimed computing system of claim 1 and the claimed vehicle of claim 19 wherein the claimed controlling the autonomous vehicle based on the data indicative of the friction associated with the surface (see above rejection of claims 12 and 18), comprises,
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3 thru 9, 12 thru 14 and 16 thru 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8 thru 10, 15 thru 18 and 20 of copending Application No. 16/131727 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are arranged in different orders and dependencies.  Each claim set, read as a whole, includes the same limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 3, 4, 16, 17 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, 16, 17 and 21 would be allowable if rewritten to overcome the double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the limitation of claims 3, 16 and 21.  Particularly, regarding the claimed determining data indicative of a peak steering force.  The peak steering force is equated to a maximum, peak or highest steering force being made when changing the steering displacement.  The prior art of record is silent regarding a peak steering force for estimating a road friction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662